Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00616-CV

                                           Zaira CABRAL,
                                              Appellant

                                                   v.

                                      Mario G. HERNANDEZ,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-19205
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 26, 2017

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was filed on November 1, 2016. Because the trial court sustained the

court reporter’s contest to appellant’s affidavit of inability to pay costs of appeal, we ordered

appellant to either provide proof that the court reporter’s fee had been paid, or to file the appellant’s

brief. See TEX. R. APP. P. 37.3(c). Appellant’s brief was therefore due on March 20, 2017. On

March 24, 2017, we ordered appellant to file, on or before April 11, 2017, a written response

explaining why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to
                                                                                04-16-00616-CV


comply with a court order). Appellant failed to respond to our order. We therefore dismiss this

appeal for want of prosecution.

                                               PER CURIAM




                                             -2-